


Exhibit 10.2

Services Agreement

 

Agreement made this day of April 10, 2008 (“Agreement”) by and among Shift
Resources Philippines, Inc., a corporation organized under the laws of the
Philippines, with its principal office located at 43 Libertad Street,
Mandaluyong City, Philippines (“Shift”), Paper.com, LLC, a limited liability
company organized under the laws of the State of Connecticut, with its principal
office located at 199 Elm Street, New Canaan, CT 06840 (“Paper”), and IA Global,
Inc., a Delaware corporation with its principal office located at 101 California
Street, Suite 2450, San Francisco, CA 94111 (“IA Global”).

 

WHEREAS, Shift currently provides services to Paper including maintenance of
Paper’s paper.com website including the data on such website, customer service
including processing orders and assisting current and potential end users with
questions concerning the website, products on the website, ordering and payment
procedures, clerical, accounting and maintenance of Quickbooks accounts, certain
marketing initiatives such as Amazon, eBay, email blasts, monitoring and
assisting with SEM, and communicating and supporting Paper’s affiliates
(collectively “Services”); and

 

WHEREAS, the ownership and control of Shift has simultaneous with the execution
of this Agreement been transferred from Messrs. John A. Engel, III and P. Scott
Vallely (collectively the “Control Persons”) to IA Global, as provided in that
Share Exchange Agreement between the Control Persons and IA Global; and

 

 

WHERAS, Paper is currently controlled by the Control Persons; and

 

WHEREAS, Paper desires to continue to have Shift provide the Services to Paper,
and Shift and IA Global are willing to continue to provide Services to Paper,
notwithstanding the change of control of Shift, all in accordance with the terms
of this Agreement; and

 

WHEREAS, Paper is currently controlled by the Control Persons by virtue of such
Control Persons owning more than fifty percent (50%) of the membership interests
of Paper, but at some future date the Control Persons may cease to be in control
of Paper;

 

NOW THEREFORE, for valuable consideration, Shift, Paper and IA Global agree as
follows:

 

1. Shift shall continue to provide the same scope of Services to Paper and it
has been providing prior to the Share Exchange Agreement, commencing with the
date of the execution of this Agreement, and continuing until this Agreement is
terminated as provided below such date as

 

2. The Services provided by Shift shall be at least at the level of services
provided by Shift to Paper prior to the change of control of Shift from the
Control Persons to IA Global.

 

1

--------------------------------------------------------------------------------




3. The price charged by Shift to Paper shall equal to the cost of those Services
to Shift plus (a) during the first year following the execution of this
Agreement an amount equal to three percent (3%) of the cost of such Services,
(b) during the second year following the execution of this Agreement and amount
equal to ten percent (10%) of the cost of such Services. On or before six
hundred (600) days following the execution of this Agreement, Shift and Paper
shall negotiate the charges for the Services for the period commencing on the
third anniversary of this Agreement and thereafter. The costs shall be
calculated in accordance with the method set forth on the spreadsheet attached
as Exhibit A. Shift shall not charge Paper an amount which is less favorable to
Paper than Shift is charging any other of its clients.

 

4. During the term of this Agreement, Shift shall provide Paper with evidence to
support the cost of the Services, and Paper shall have the right to review the
books and records of Shift to confirm such evidence. If Paper’s review of the
books and records demonstrates that there is a difference between the costs
being used to invoice Paper and the costs determined by the review of the books
and records, then Shift shall pay the costs of such review, the charges made by
Shift shall be adjusted retroactively to reflect such discrepancy, and Shift
shall repay Paper any difference between the actual cost of the services and
those amounts invoiced to Paper..

 

5. In providing the Services to Paper, Shift shall maintain sufficient personnel
to fill the job descriptions attached to this Agreement as Exhibit B.

 

6. This Agreement may be terminated in the following circumstances:

 

a) Paper shall have the right to terminate this Agreement on thirty (30) days
written notice to Shift in the event that

 

i) the Control Persons, either together or separately, no longer own more than
fifty percent (50%) of the membership interests of Paper; or

 

ii) Paper determines in its sole discretion that the Services being provided by
Shift are not satisfactory, however Shift shall be given a cure period of 30
days after notification of any unsatisfactory Services; and

 

b) Shift shall have the right to terminate this Agreement on thirty (30) days
written notice to Shift in the event that Paper fails to make monthly payments
for the Services within sixty (60) days of the date of invoice.

 

7. As the owner of Shift, IA Global guarantees the obligations of Shift under
this Agreement.

 

8. Miscellaneous

 

(a) This Agreement contains the entire agreement of the parties relating to the
provision of Services by Shift to Paper, and supersedes and cancels any prior
agreements or negotiations between the parties, whether written or oral.

 

2

--------------------------------------------------------------------------------




(b) This Agreement can only be modified or changed by a writing executed by all
parties.

 

(c) This Agreement cannot be assigned or transferred by any of the parties
without the prior written consent of the other parties.

 

(d) This Agreement shall be governed by the law of the state of Delaware.

 

(e) Notices shall be given by deposit in the United States mail, postage
prepaid, by personal or overnight delivery or by facsimile transmission,
addressed to the addresses set forth below or to such other address as may be
later specified in writing by either party and shall be effective as of the date
sent.

 

(f) Any controversy or claim arising out of or relating to this Agreement, its
breach or termination, shall be settled in Delaware by arbitration in accordance
with the Rules of the American Arbitration Association, and judgment upon the
award rendered by the Arbitrator may be entered in any court having jurisdiction
thereof. In any such proceeding the losing party will pay the legal expenses of
the prevailing party.

 

(g) This Agreement may be executed in more than one counterpart, each of which
shall be an original but all of which, taken together, shall constitute one and
the same instrument.

 

(h) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

IN WITNESS WHEREOF, Shift, Paper and IA Global have executed this Agreement as
of the date first written above.

 

Shift Resources Philippines, Inc.

Paper.com, LLC

 

 

 

 

By:  /s/ P. Scott Vallely
        P. Scott Vallely

By:  /s/ P. Scott Vallely
        P. Scott Vallely

/s/ John Engel
John Engel

 

IA Global, Inc.

 

By:

/s/ Derek Schneideman

 

Derek Schneideman

 

 

Paper.com\shift\Services Agreement

 

3

--------------------------------------------------------------------------------